ON MOTION FOR REHEARING
PER CURIAM.
Appellee, the State of Florida, has moved for rehearing of this court’s opinion dated November 24, 1992, affirming the imposition on Glinder Lee Cecil of an habitual felony offender sentence, pursuant to section 775.084(1)(a), Florida Statutes, but certifying the questions certified in Tillman v. State, 586 So.2d 1269 (Fla. 1st DCA 1992). The motion is granted. The opinion herein dated November 24, 1992 is withdrawn, and the following opinion is substituted therefor.
Glinder Lee Cecil has appealed from an order of the trial court sentencing her as an habitual felony offender, arguing that section 775.084(l)(a) violates double jeopardy because of its focus on the character of prior offenses. We affirm. See Tillman v. State, 586 So.2d 1269 (Fla. 1st DCA), approved 609 So.2d 1295 (Fla.1992).
JOANOS, C.J., and SHIVERS and ZEHMER, JJ., concur.